Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William C. Passodelis on 2/22/2021.
The application has been amended as follows: 
In the Claims:
	1-20. (Canceled)

21. (Currently Amended) A system, comprising:
at least one stator configured to impart motive force to at least one permanent magnet attached to a vehicle by applying a magnetic field from the at least one stator to the at least one permanent magnet to propel the vehicle, wherein the at least one stator is not physically connected to the vehicle; and
at least one cabinet housing not physically connected to the vehicle, the at least one cabinet housing comprising:
a direct current (DC) bus;
an input to the DC bus configured to receive power from a power grid, the power grid not physically connected to the vehicle;
an output configured to supply power having more than 250 amps to an alternating current (AC) power supply for operating the at least one stator;

a controller configured to control the charging and discharging of the array of ultra-capacitors so the array of ultra-capacitors does not discharge more than 80% of the fully charged capacity of the array of ultra-capacitors.

22. (Canceled)

23. (Previously Presented) The system of claim 21, wherein the vehicle is on a track.

24. (Previously Presented) The system of claim 21, wherein the stator comprises at least one stator coil of a linear motor.

25. (Previously Presented) The system of claim 24, wherein the linear motor comprises at least one of a linear synchronous motor or a linear induction motor.

26. (Canceled)

27. (Previously Presented) The system of claim 21, further comprising a recycling system comprising an energy input for supplying energy to the array of ultra-capacitors via the DC bus.

28. (Previously Presented) The system of claim 21, further comprising a regenerative braking circuit obtaining power from magnetic braking of the vehicle on a closed track.



30. (Currently Amended) A method, comprising:
supplying power from a power grid to at least one cabinet housing comprising an input to a direct current (DC) bus;
continuously supplying power from the power grid via the input and the DC bus to an array of ultra-capacitors connected to the DC bus during operation of a vehicle, the array of ultra-capacitors comprising a plurality of ultra-capacitors connected in series-parallel, wherein the least one cabinet housing comprises the array of ultra-capacitors, wherein the at least one cabinet housing is not physically connected to the vehicle, the power grid is not physically connected to the vehicle, and the array of ultra-capacitors not physically connected to the vehicle;
controlling the charging and discharging of the array of ultra-capacitors to supply power from the array of ultra-capacitors to an output connected to the array of ultra-capacitors and so the array of ultra-capacitors does not discharge more than 80% of the fully charged capacity of the array of ultra-capacitors, wherein the at least one cabinet housing comprises the output; and
supplying power having more than 250 amps from the output to an alternating current (AC) power supply to operate at least one stator to impart motive force to at least one permanent magnet attached to the vehicle by applying a magnetic field from the at least one stator to the at least one permanent magnet to propel the vehicle, wherein the at least one stator is not physically connected to the vehicle.

31. (Canceled)

32. (Previously Presented) The method of claim 30, wherein the vehicle is on a track.

33. (Previously Presented) The method of claim 30, wherein the stator comprises at least one stator coil of a linear motor.

34. (Previously Presented) The method of claim 33, wherein the linear motor comprises at least one of a linear synchronous motor or a linear induction motor.

35. (Canceled)

36. (Previously Presented) The method of claim 30, further comprising supplying, by a recycling system comprising an energy input, energy to the array of ultra-capacitors via the DC bus.

37. (Previously Presented) The method of claim 30, further comprising obtaining power from magnetic braking of the vehicle by a regenerative braking circuit.

38. (Previously Presented) The method of claim 37, wherein the magnetic braking is eddy current braking utilizing an air gap and the stator.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21, 23-25, 27-30, 32-34 and 36-38
Claims 21 and 30:  In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination a system, comprising:
at least one stator configured to impart motive force to at least one permanent magnet attached to a vehicle by applying a magnetic field from the at least one stator to the at least one permanent magnet to propel the vehicle, wherein the at least one stator is not physically connected to the vehicle; and
at least one cabinet housing not physically connected to the vehicle, the at least one cabinet housing comprising:
a direct current (DC) bus;
an input to the DC bus configured to receive power from a power grid, the power grid not physically connected to the vehicle;
having more than 250 amps to an alternating current (AC) power supply for operating the at least one stator;
an array of ultra-capacitors comprising a plurality of ultra-capacitors connected in series-parallel, the array of ultra-capacitors connected to the DC bus and configured to continuously receive power from the power grid via the input and the DC bus during operation of the vehicle, wherein the array of ultra-capacitors is connected to the output and configured to provide power to the output, the array of ultra-capacitors not physically connected to the vehicle; and
a controller configured to control the charging and discharging of the array of ultra-capacitors so the array of ultra-capacitors does not discharge more than 80% of the fully charged capacity of the array of ultra-capacitors.
The prior art made of record in form 892 and 1449, discloses a hybrid energy system for propelling an off-highway vehicle includes an engine rated at a first power capacity, and a power converter driven by the engine for providing primary electric power.  A traction motor system receives the primary electric power, the traction motor system propelling the off-highway vehicle in response to the primary electric power, and the traction motor system further including a dynamic braking mode of operation.  An energy storage medium captures electrical energy generated by the traction motor system in the dynamic braking mode of operation, the energy storage medium transferring a portion of the captured energy to the traction motor system to augment the primary electric power, wherein the traction motor system is rated at a second power capacity exceeding the first power capacity.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846